. '\'




                                 ..   ~   ..
                                               .   ~.   .   ..




sssHssssss,ssssssssssssssss'sssssssssssssss                                                                                                                                        sssssssssssssssss

ssss1sfss,ss~ssssss                                                     ss,sssssssssss~~ss=ssssssssss




                                                                 i:s
sssss                      s.sssssss,ss~sssss                                 ssssisssssssssssssssssssssssssssssssss

s s s s s s s sssssssssssssssssssssssssssssssisisssssssssssssssssssssssssssssssss

ssssssssssss'isssssssssssssssssssssssissssssssssi'sssssssssssssssssssisssssssssssssssssssssssssssss




        '   s si ss   ..   siiisss~sssii sssissssssi~ssssssssssssssis   iss iss iisssisiii   ssssssss ssssssiissssss..:ssisi:ssissssis isss ssssi.issss:s::.sss:s ssssssssssssss   . ss:siii ssssssssssssssssssssssss   .. ssssssssssssssss_.